DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 34-37 are objected to because of the following informalities:  
Claim 34, line 12, “the tool” lacks antecedent basis. 
Claim 35, line 3, “the tool” lacks antecedent basis (it has antecedent basis in claim 34 but claim 34 lacks antecedent basis). 
It appears that both informalities could be corrected by changing the definite article “the” in claim 34 to the indefinite article “a” to introduce the tool. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 16-33 rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-6, 9, 11, 12 and 31 of U.S. Patent No. 9,839,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a device for coupling a rod to a bone anchoring device comprising: a receiving part, a pressure element, and a ring-shaped clamping element. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., the pressure element comprising a flexible portion, and the clamping element extending at least partially around the flexible portion, in the independent claim). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
In addition, claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3, 9-11, 14, 16, 18 and 21 of U.S. Patent No. 10,779,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a bone anchoring device comprising: a bone anchoring element, a receiving part, and a clamping element. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., including the pressure element in the independent claim(s), and the clamping element including an engagement surface). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patents are generally mapped as follows (claims 2-11 and 13-15 of the present application were canceled by Applicant in the preliminary amendment filed 26 October 2020):
Appl. 16/966,425
Pat. 9,839,446
Pat. 10,779,863
1
1, 11
N/A
12
1, 11
N/A
16
1, 2, 11
N/A
17
1, 11
N/A
18
1, 11
N/A
19
1, 4, 11
N/A
20
1, 11
N/A
21
1, 5, 11, 12
N/A
22
1, 11
N/A
23
1, 11
N/A
24
1, 11, 12
N/A
25
1, 11
N/A
26
1
N/A
27
1, 9
N/A
28
1, 2
N/A
29
1
N/A
30
1, 4
N/A
31
1, 31
N/A
32
1, 5, 6
N/A
33
1, 3
N/A
34
N/A
1, 9, 10, 14, 16, 21
35
N/A
1, 9, 10, 14, 16, 21
36
N/A
1, 9, 11, 14
37
N/A
1, 2, 3, 14, 18




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as general background art or as disclosing certain claimed features of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773